      Case 1:20-cv-00521-GHW Document 15 Filed 07/17/20 Page 1 of 1
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 7/17/20

PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                  Plaintiff,
                                                                    1:20-cv-0521 (GHW)
                      -against-
                                                                          ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

        On June 8, 2020, the Court extended the deadline for Plaintiff to file her opposition to

Defendants’ motion to compel arbitration, Dkt. No. 8, to July 8, 2020. Dkt. No. 14. As of the date

of this order, the Court has not received Plaintiff ’s opposition. Plaintiff is directed to submit her

opposition forthwith, and in no event later than August 1, 2020.

        SO ORDERED.

 Dated:    July 17, 2020
                                                            _____________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge
